DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16-26 and 28-32 have been examined and rejected. 

Response to Amendment and Arguments
Applicant’s arguments filed on 07/27/2022 with respect to rejections of claims 16-26 and 28-32 are have been considered but are found to be not persuasive.
Applicant argues that Jacobson fails to teach the limitation of claim 16 “wherein the at least one hardware processor is further configured to determine if the received data satisfy the condition only in any of the following cases: 
the Forwarder device received the first request directly from the Consumer device; the Forwarder device sent the second request to the Producer device: 
memory configured to store the received data under condition that the Forwarder device received the first request directly from the Consumer device and the data satisfy the condition Consumer device of claim 16 is found in Jacobson”. The examiner disagree.
The interpretation of the above claim limitation as will be it will understood by one with ordinary skill in the art in light of the specification is the forwarder closest to the consumer device or the forwarder closest to the producer device will check the condition and decide if the data should be sent to the consumer or not, based on the decision “yes”  that  the data satisfy the condition given by the consumer with the interest for data using the conditional Pending Interest Table, CPIT, entry for the specific data. As reproduced here .. specification paragraphs:
[0038] Upon reception of the Data, the Forwarder 220 retrieves the corresponding information, including the condition, the from the PIT, in step S345. The Forwarder then verifies if the Data fulfills the condition in step S350, as already described for step S320. In case the Data fulfills the condition, the Forwarder 220 forwards the Data to the Consumer 210 in step S355; otherwise, no data is sent to the Consumer 210 and the method ends in step S360.

[0048] A second solution is to have the Forwarder that is closest to the Consumer check the condition… Another way of achieving this is for the other Forwarders to ignore the condition when returning the Data towards the Consumer. 

[0049] A third solution is to have only the Forwarder that directly sends the Interest to the Producer check the condition. After all, if this Forwarder finds that the condition is fulfilled, all the Forwarders will come to the same conclusion. Conversely, if the Forwarder finds that the condition is not fulfilled, then it will not return any data at all (or possibly an indication that the condition was not fulfilled) to the next Forwarder, which then cannot verify the condition.

In relation to  limitation “determine if the received data satisfy the condition only in any of the following cases: the forwarder device received the first request directly from the Consumer device “, Jacobson teaches  requesting device representing the forwarder 302 performs a content-prefix-to-custodian lookup to determine the custodian of the content in step 310, where the custodian prefix , the lookup result indicates that the only content custodian that allows requesting device 302 to establish a connection is media server 304 which is direct and only connection to receive the content object, if the media server 304 has the content cached it delivers the content directly to device 302, if the media content in not cached media server 304 identifies that mobile device 306 stores the requested content, it establishes a connection with mobile device 306 to request the content, mobile device 306 provides the requested content to media server 304 which directly and only provides the content to the requesting device 302 [Jacobson see para 0052, 0055].  Jacobson teaches in paragraph 0053 that server 304 determine the paths from the source or custodian 306 to consumer endpoint 302 the requesting using the “ content-prefix-to-custodian lookup”, the custodian-to-communication-endpoint mapping information is included in a custodian-to-communication-endpoint mapping table representing  the CPIT of the current invention and the “content-prefix” as the “condition”, that is exchanged between devices within the CCN. In the custodian-to-communication-endpoint mapping table, each device within the CCN has a corresponding entry, which includes an array of Custodian Endpoint Entries CEEs A CEE corresponding to an endpoint can also include an Endpoint Attribute EAE component that is ed to specify which devices are allowed to obtain a piece of content from the endpoint 306. Mobile device 306 can use the EAE component to specify that media server 304 is the only device as the nearest to the producer,  allowed to connect to any of its endpoints. Also, media server 304 is only server that will directly receive the request from the consumer device 302 as the nearest server based on the indication that the custodian with the highest preference for the requested content is a media server 304, which is the backup custodian for mobile device 306. So no other server will send the data back to the consumer that sent the request as device 302. 
In relation to argument  “Jacobson does not disclose the determining feature, it follows that Jacobson cannot disclose the 'case' feature.”, the above argument  shows that Jacobson teaches the degerming feature and teaches the first cases of the “any of” the two cases.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 16-26 and 28-31 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Dong et al. (U.S. PGPub 2017/0155738) in view of Jacobson (PGPub 2012/0158912)
As per claims 16, 22 and 28								Dong teaches a forwarder device configured for use in a network, the Forwarder device comprising: at least one communication interface configured to: receive a first request for data from a Consumer device or a second Forwarder device, the first request comprising an identifier of requested data and a condition (Dong see para 0042, 0045, 0046, 0062 402A, when an NDN router 100 receives an interest with contextual requirements that includes conditions, the actions taken by the NDN router 100 include checking the CS 305 to determine whether matching content exists at 404A, Client 1  sends an Interest with the content name "movie.Frozen" and contextual requirement  with a condition, Size<200 MB to the attached router 1 607);				
send a second request for the data to a Producer device or a third Forwarder device in the network, the second request comprising at least the identifier of the data (Dong see para 0051-0056, 0062, 0063, server 1 replies with the content data, and piggybacks the contextual information of the content 200 MB<Size<600 MB, which indicates all the sizes that the server 1 is able to provide for the content "movie. Frozen" along with the original contextual requirement of the returned content  with Size<200 MB);						
receive data corresponding to the requested data from the Producer device or the third Forwarder device (Dong see para 0032, 0057, 0063, a router receiving a Data message in accordance with figs. 1 and 2, when the Interest with the contextual requirement is received at the data producer that provides the content satisfying the contextual requirement, the data producer returns the content in the Data message following the same path back to the client side);
and send the received data to the Consumer device or the second Forwarder device (Dong see para 0058, 0059, 0063, the Data message is forwarded to the original originating incoming faces of the Interest, at 516, the NDN router 100 carries out the remaining processes the remaining steps);
and at least one hardware processor configured to: instruct the at least one communication interface to send the received data to the Consumer device only in case the received data satisfy the condition (Dong see para 0058, 0059, 0063, at step 508, the NDN router 100 compares the piggybacked contextual information of the returned data with the contextual information stored in the PIT 310 with the same content name, if a pending interest is stored in the PIT 310 with the same content name and matching contextual requirement at 514, then the Data message is forwarded to the original originating incoming faces of the Interests at 516);
Dong fails to exclusively teach wherein the at least one hardware processor is further configured to determine if the received data satisfy the condition only in any of the following cases: the Forwarder device received the first request directly from the Consumer device; the Forwarder device sent the second request to the Producer device; memory configured to store the received data under condition that the forwarder device received the first request directly from the Consumer device and the data satisfy the condition.
In a similar field of endeavor Jacobson teaches  wherein the at least one hardware processor is further configured to determine if the received data satisfy the condition only in any of the following cases: the forwarder device received the first request directly from the Consumer device (Jacobson see para 0052, 0055, requesting device 302 performs a content-prefix-to-custodian lookup to determine the custodian of the content in step 310, the lookup result indicates that the only content custodian that allows requesting device 302 to establish a connection is media server 304 which is direct and only connection to receive the content object, if the media server 304 has the content cached it delivers the content directly to device 302, if the media content in not cached media server 304 identifies that mobile device 306 stores the requested content, it establishes a connection with mobile device 306 to request the content, mobile device 306 provides the requested content to media server 304 which directly and only provides the content to the requesting device 302 );
the Forwarder device sent the second request to the Producer device (Jacobson see para 0052, 0053,  media server 304 serve as a backup custodian for multiple mobile content producer mobile device 306, performing the content-prefix-to-custodian lookup, media server 304 identify which mobile device actually stores the requested content and  establishes a content connection with mobile device 306 to request the content operation 320 as the second request to original content producer device 306).
memory configured to store the received data under condition that the Forwarder device received the first request from the Consumer device and the data satisfy the condition (Jacobson see para 055, after establishment of the connection, mobile device 306 provides the requested content to media server 304 which caches a copy of the content at step 324 before providing the content to requesting device 302, caching the content originally stored on mobile device 306 as the producer device on media server 304 as a backup custodian of the original content as the forwarder device to serve subsequent requests for the same content).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Dong with the teaching of Jacobson as doing so would provide an efficient method for energy-efficient content caching with custodian routing in content-centric networks (Jacobson see para 0031).

As per claims 17, 23 and 29
Dong in view of Jacobson teaches the forwarder device of claim 16, wherein the at least one hardware processor is further configured to retrieve the received data corresponding to the requested data from the memory if stored therein and to send the retrieved data to the Consumer device or the second Forwarder device only in case the retrieved data satisfy the condition (Dong see para 0037, 0047, 0060, 0065, client 2 sends an Interest 602 with the content name "movie.Frozen" and contextual requirement as condition with Size <300 MB to the attached router 1 at 607, the router 1 607 finds a local cached copy, based on the FIB 315 that was updated after the client 1 605 request, which satisfies the contextual requirement, and returns the copy to the client 2  603).  
As per claims 18, 24 and 30
Dong in view of Jacobson teaches the forwarder device of claim 16, wherein the at least one hardware processor is further configured to store the first request in the memory (Dong see para 0051, 0054, if a match is determined to exist at 418B by the NDN router 100, then the NDN router 100 forwards the Interest to the face 420B. Subsequently, the Interest is placed in the PIT 310 at 422B, along with the corresponding contextual requirement included in the PIT 310, as aggregated content).

As per claims 19 
Dong in view of Jacobson teaches the forwarder device of claim 18, wherein the at least one hardware processor is further configured to associate the first request with a timer and to remove the first request from the memory upon expiry of the timer (Dong see para 0033, CS 110 may be used in a storage or memory unit to cache for relatively short time or store for relatively longer time content data).  

As per claims 20, 25 and 31
Dong in view of Jacobson teaches the forwarder device of claim 16, wherein the second request further comprises the condition (Dong see para 0053, server 1 613 replies with the content data, and piggybacks the contextual information of the content, 200 MB<Size<600 MB, which indicates all the sizes that the server 1 is able to provide for the content "movie. Frozen",  along with the original contextual requirement of the returned content  Size<200 MB).  

As per claims 21, 26 and 32
Dong in view of Jacobson teaches the forwarder device of claim 16, wherein the at least one hardware processor is further configured to send to the Consumer device, in case the received data does not satisfy the condition, a notification that the condition is not satisfied (Dong see para 0034,0045, 0059 If a pending interest is stored in the PIT 310 with the same content name and matching contextual requirement at 514, then the Data message is forwarded to the original originating incoming face of the Interest at 516 and forwarding of the Data message stops at 518, it would be implicitly disclosed to one with the skill in the skill in the art at the time of the invention to send a notification the request originating device when the condition is not satisfied).  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJOY K ROY whose telephone number is (571)270-0675.  The examiner can normally be reached on Mon-Fri 8:30am-5:00pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nicholas R. Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.

/SANJOY ROY/
Examiner, Art Unit 2443


/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443